Citation Nr: 1104129	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence was received to reopen a claim 
for service connection for a right leg disability other than 
scars, including a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to April 1990.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania.  It was 
remanded by the Board in November 2007 and in April 2010.  The 
case has now been returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a right leg 
disability other than scars and a right knee disability were 
previously denied in a rating decision that was dated in October 
1999.  The Veteran was notified of this decision and his 
appellate rights, but he did not perfect a timely appeal from 
this decision.

2.  The evidence received since the October 1999 rating decision 
does not bear directly and substantially upon the specific matter 
under consideration, is cumulative and redundant, and by itself 
or in connection with other evidence provided it is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1. The RO's rating decision in October 1999 denying service 
connection for a right leg disability other than scars and a 
right knee disability is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2. New and material evidence has not been received to reopen the 
claim of service connection for a right leg disability other than 
scars, including a right knee disability. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), which was 
decided during the pendency of this claim, the Court held that, 
if a claimant seeks to reopen a claim that was previously denied, 
VA must notify the claimant of the evidence and information that 
is necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for the 
benefit sought.  The notification letter must describe what 
evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the prior denial.

Also during the pendency of this claim, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a VCAA letter in September 
2002 that explained VCAA's duty to assist the Veteran with 
obtaining evidence in support of his claim as well as which 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability.  In November 2007 
the Veteran was sent another VCAA letter which explained that the 
Veteran's claims for service connection for a right leg and a 
right knee disability were previously denied and set forth the 
reasons for the prior denials.  The letter also provided 
additional notice about VA's duty to assist the Veteran with the 
evidentiary development of his claims and explained the general 
manner whereby VA assigns disability ratings and effective dates 
for service connected disabilities.  

Finally, the Veteran was sent an additional VCAA letter in June 
2010, that explained the reason for the prior denials of his 
claims, together with explaining the standard for determining 
what is "new and material" according to the definition thereof 
that was in effect at the time that the Veteran filed his 
application to reopen his claims under the pertinent regulations.  
The Veteran's application to reopen his claim was readjudicated 
in October 2010, thereby curing any pre-decisional notice error.

In addition to its duty to provide various notices to Veterans, 
VA also must make reasonable efforts to assist the claimant with 
obtaining the evidence that is necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, private 
treatment records, and several written statements that were 
submitted by the Veteran.  There is no indication that the 
Veteran is receiving social security disability benefits in this 
case.  The Veteran was not provided an examination in connection 
with his claim; however, this was unnecessary since the Veteran's 
claim was not successfully reopened. 38 C.F.R. § 
3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 
2003).  

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  New and Material Evidence

In an October 1999 rating decision, the RO denied service 
connection for the Veteran's claimed right leg and knee 
disabilities.  With respect to the Veteran's right knee, the RO 
determined that there was no nexus between the Veteran's right 
knee strain and the episodes of right knee pain that he had 
during service.  Review of the service treatment records on file 
reveals that at service separation examination there were no 
pertinent complaints and clinical evaluation of the lower 
extremities was normal other than the scarring.  The RO noted 
that the Veteran had injured his knee during a mugging after 
service.  The RO denied service connection for a right leg 
disorder other than scars because the Veteran's service treatment 
records did not show any treatment for such disorder and, 
additionally, the evidence did not show that the Veteran had a 
right leg disorder other than scars.  The Veteran is separately 
service connected for scars on both of his legs.  The evidence 
considered at the time of the October 1999 rating decision 
included the Veteran's contentions that his right leg and knee 
were injured during his service and that he had pain in these 
areas, his service treatment records, VA and private treatment 
records, and the reports of VA examination for several of the 
Veteran's claimed disabilities including the scars on his legs.  
While there was no examination of the Veteran's knee the noted 
his leg scars were examined and, additionally, right knee strain 
was diagnosed by the examiner who also performed the examination 
for the Veteran's headaches.  No abnormality was described with 
reference to the knees on examination.

The Veteran did not timely perfect an appeal from the October 
1999 rating decision, which then became final.  The Board must 
first ascertain in this case whether new and material evidence 
has been received.

In this appeal, the Veteran filed a request to reopen his claim 
in February 2001.  New regulations revised the definition of what 
constitutes new and material evidence, but only as to petitions 
to reopen that were filed on or after August 29, 2001. See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, the Veteran 
filed his petition to prior to that date; thus, the former 
definition of new and material evidence at 38 C.F.R. § 3.156(a) 
(2000) applies.  According to the old definition, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2000). 
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new. As indicated by the regulation and case law cited above, 
'new' evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is not 
merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record. After evidence is 
determined to be new, the next question is whether it is 
material. 
 
The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007) 
require a review of all evidence submitted by or on behalf of a 
claimant since the last final denial on any basis to determine 
whether a claim must be reopened. See Evans v. Brown , 9 Vet. 
App. 273, 282-3 (1996).  For purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran submitted several written statements in support of 
his current application to reopen a claim for service connection 
for a right leg and a right knee disorder.  In an undated 
statement he wrote that his right shin and knee hurt since the 
time that he injured his leg in service when it was burned by a 
heater; the Veteran is already service connected for scars on his 
legs from that injury.  He also claimed that his knee was injured 
because he had to run and carry objects on "bad surfaces." 

In an October 2003 written statement the Veteran reported that he 
had trouble with his right leg and wore special stockings.

In a January 2004 written statement the Veteran referred to an 
in-service injury to his legs but he did not provide any 
specifics.  In July 2004 the Veteran reported that he experienced 
daily pain and stiffness.  In June 2005, in connection with his 
appeal of another issue, the Veteran reported that the scars on 
his legs were painful.

In a written statement that was received by VA in October 2006 
the Veteran reported that he had shin pain due to the scars on 
his right leg.  

Reports of VA scars examination in May 2008 indicate that the 
Veteran reported that the scars on his legs hurt with standing, 
walking, jumping, and running.  At a VA psychiatric examination 
in May 2008 the Veteran reported the history of being burned by a 
heater in service and he reported that he had pain in his knee 
during his service.  

VA treatment records reflect that the Veteran was seen for pain 
in various areas of his body, including his right leg and knee.  
He was diagnosed with arthralgias and myalgias but there was no 
specific diagnosis associated with his right leg or knee, other 
than his painful scars.  No abnormal physical findings confirming 
the subjective complaints of pain have been recorded.  November 
2007 private treatment records indicated that the Veteran 
reported feeling some weakness and that an x-ray of the knee was 
normal.  

The evidence received since the original October 1999 denial of 
the Veteran's claim is largely redundant of the evidence of 
record prior to that time.  The evidence consists primarily of 
written statements and treatment records indicating that the 
Veteran has right leg and right knee pain that he relates to his 
service.  However, these facts were already of record at the time 
of the October 1999 denials of service connection for right leg 
and right knee pain.  Further treatment records show continuing 
complaints of right knee and leg pain but do not contain a 
diagnosis of a right leg disorder other than scars or a nexus 
between the Veteran's leg and knee pain and anything that 
occurred during his service.  While it was shown that the scars 
on the Veteran's right leg which were incurred when he was burned 
by a heater in service are painful, the Veteran is separately 
service connected for the scars on his right leg and they are not 
part of the current appeal.  

Moreover, none of the evidence which was obtained since October 
1999 by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Rather, as noted 
above, it was cumulative and redundant of evidence previously of 
record.  None of the evidence that was obtained after the October 
1999 rating decision tended to indicate the existence of a nexus 
between the Veteran right knee strain or current right knee pains 
and the knee pain that was documented in his service treatment 
records nor did it provide any indication that the Veteran has a 
right leg disorder other than scars or that such disorder is 
related to the Veteran's service.  While the Veteran's 
contentions in this regard were considered, they did not provide 
any new and material information; the in-service incidents of 
knee pain and the accident with the heater were of record at the 
time of the prior determination, as were the Veteran's complaints 
of right knee and leg pain.  
 

ORDER

The Veteran's application to reopen a claim for service 
connection for a right leg disability other than scars, including 
a right knee disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


